Citation Nr: 0833554	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-11 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jessica Seay, Law Clerk


INTRODUCTION

The veteran had active service from April 1943 to April 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the St. 
Paul, Minnesota, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim.

The Board notes that the rating decision currently on appeal 
granted the veteran service connection for bilateral hearing 
loss with a disability rating of 10 percent and deferred a 
decision on the claim for entitlement to special monthly 
pension.  However, the veteran did not express disagreement 
regarding the bilateral hearing loss, and, thus, the issue is 
not before the Board.  The RO denied the veteran entitlement 
to special monthly pension in a July 2006 rating decision.  
The veteran expressed disagreement regarding this decision 
and the RO issued a Statement of the Case in November 2007, 
which continued the denial.  A substantive appeal was not 
filed to perfect the appeal.  The record reflects that the 
denial of entitlement to special monthly pension has not been 
procedurally prepared or certified for appellate review.  
Godfrey v. Brown, 7 Vet. App. 398, 410 (1995).  Lastly, the 
record shows a September 2007 rating decision that denied the 
veteran service connection for special monthly compensation 
based on loss of use and denied service connection for 
vertigo.  However, the veteran did not express disagreement 
with the decision and, thus, these issues are not before the 
Board.  Therefore, the only issue before the Board is the 
claim for entitlement to service connection for tinnitus.  


FINDINGS OF FACT

1. All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The preponderance of the evidence is against a finding 
that the veteran's tinnitus is the result of a disease or 
injury in service.




CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the veteran's 
active military service. 38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the veteran was provided with VCAA notice 
in April 2006, prior to the June 2006 rating decision.  Thus, 
the requirements of Pelegrini have been satisfied.   

In the April 2006 VCAA correspondence, the RO informed the 
veteran of what the evidence must show to establish 
entitlement to service connection for tinnitus.  The RO also 
explained what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  Further, the 
notice provided the veteran information regarding the 
disability rating and effective date as mandated by the 
Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159 (b), as well as the Court's holding in Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

In addition, the duty to assist the veteran has been 
satisfied in this case.  The veteran was afforded a VA 
audiological examination in connection with this appeal.  
Further,  all available medical records are in the claims 
file and were reviewed by both the RO and the Board in 
connection with the veteran's claim.  Nothing in the record 
indicates the veteran has identified the existence of any 
relevant evidence that is not of record.  The Board observes 
that the veteran submitted a 21-4142 form dated April 2006, 
that contained an admission record of the veteran's treatment 
at a private hospital and the doctors who treated him.  
However, the veteran did not indicate the dates of treatment 
and it is not clear whether the information was related to 
the veteran's service connection claim for tinnitus or his 
other pending claims before the RO.  The RO obtained the 
medical records from the hospital subsequent to the 
certification of this appeal; however, the records are not 
pertinent to the claim for service connection for tinnitus.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  

II.           Legal Criteria

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110.  Notwithstanding the above, service 
connection may be granted for disability shown after service, 
when all of the evidence, including that pertinent to 
service, shows that it was incurred or aggravated in service.  
38 C.F.R. § 3.303(a).

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Where the determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 
494-95 (1992).

III.         Analysis

The veteran contends that his current tinnitus is due to in-
service noise exposure.  

The evidence of record reveals that the veteran currently 
suffers from tinnitus as noted in the May 2006 VA 
examination.  However, the preponderance of the evidence 
weighs against the veteran's claim for service connection for 
tinnitus.

The veteran's service treatment records are negative for any 
documentation, findings, or diagnoses of tinnitus during the 
veteran's active service.  The Board acknowledges that the 
veteran's account of noise exposure is consistent with his 
service in an artillery unit and that the veteran is 
currently service-connected for hearing loss.  However, there 
is no evidence of record that the veteran's tinnitus was 
incurred in service.  Indeed, the April 1946 separation 
examination report does not contain any documentation or 
references to tinnitus.

The Board notes that there is no competent medical evidence 
on file of tinnitus until the May 2006 VA medical 
examination, approximately 60 years after the veteran's 
separation from active service.  The Court has indicated that 
normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where 
it found that veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).  

Further, there is no competent medical evidence of record 
that relates the veteran's tinnitus to active service.  In 
fact, the only competent medical evidence of record to 
address the etiology of this disability is the May 2006 VA 
medical examination, which contains an opinion against 
tinnitus being related to such service.  During the May 2006 
examination, the examiner noted that the veteran could not 
provide a date regarding the onset of his tinnitus and denied 
experiencing tinnitus in the military.  The examiner further 
noted that the veteran reported that his tinnitus began 
subsequent to his separation from service.  Upon review of 
the veteran's claims folder and the results of the physical 
examination, the examiner opined that it was not likely that 
the veteran's tinnitus was related to service.  

Lastly, the Board notes that the only evidence of record that 
relates the veteran's tinnitus to active service is the 
veteran's own statements.  While the veteran is competent to 
report the presence of tinnitus, he is not competent to 
attribute the disability to a particular cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, his opinion 
regarding the etiology of his tinnitus is afforded low 
probative value.  This is particularly so as the service 
treatment records are silent as to any complaints of, 
diagnosis of or treatment for tinnitus and there is no 
evidence of the veteran's complaints of tinnitus until many 
years after service.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for tinnitus.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert, supra; see also Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought 
on appeal must be denied.


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


